DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
 
Applicant’s amendment and response filed on 04/20/2022 have been received and entered into the case record.
Claims 1 and 24 are amended.
Claims 1, 3-22, 24, 26 and 27 are pending in the application and examined on the merits.


Claim Interpretation
Claims 11-13 are interpreted as final concentrations of the components in the mixture being between 0.05 mg/mL to 0.1 mg/mL as the specification discloses   “0.1 mg/mL of heparin/50 mM tris-hydrochloric acid buffer solution (pH 7.4)10 and 250 pL of 0.1 mg/mL of collagen/acetic acid solution (pH 3.7) (that is, each of the final concentrations of collagen and heparin was 0.05 mg/mL).”  (para. 0045)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,7, 24, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 7 recite the limitation "the cell aggregates.” However, claim 3 on which both 4 and 7 depend has multiple instances of “cell aggregates” as there is a “first aggregate” in lines 4-5, a “second aggregate” in line 7 before then stating that the second aggregate is “the cell aggregate on the substrate” in line 8. It is unclear to one skilled in the art which aggregate claims 4 and 7 are limiting and thus antecedent basis cannot be determined for the claims rendering the claims indefinite.
Claim 24 recites the limitation “70 or less” however, the claim does not provide a unit of measurement for “70.” Without a unit of measurement, it is unclear what is being measured and additionally what the metes and bounds of the limitation are. Therefore the limitation renders claim 24 and subsequent dependent claims indefinite.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-18, 21, 22, 24, 26 and 27 are under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. (Jan 2015. Macromol. Biosci., 15, 312–317; IDS Reference AO filed on 08/20/2018) in view of Li et al. (Chem. Commun., 2013, 49, 6879-6881) and Shim et al. (2007. Nano Letters 7(11): 3266-3273)
Regarding claim 1, Nishiguchi et al. teaches a process for creating 3D tissue structures via layer-by-layer (LbL) nanofilms for the purpose of microtissue fabrication for regenerative medicine (Abstract, p.312). In the method described, NHDF cells are coated in Heparin (polymeric electrolyte) and then Fibronectin (ECM component) in a Tris-HCL buffer (cationic substance) alternately with a wash step before the cells are centrifuged to form cell aggregates (Abstract, Figure 1, p. 314). The aggregates are gathered by gentle pipetting after centrifugation and seeded into a cell culture insert as an aggregate to be incubated and cultured in DMEM and FBS to obtain a 3D cell tissue (p. 314).
However, Nishiguchi et al. does not teach that the heparin and fibronectin in Tris-HCL buffer together in a mixed solution.
Li et al. teaches a one-pot rapid layer-by-layer (LbL) assembly via alternation of reductive and oxidative electropolymerization (p. 6879). Li’s method involves one solution wherein the two LbL solutions are mixed together in order to form a multilayer film by layer-by-layer assembly (Scheme 1, p. 6879, 2nd paragraph).
It would be obvious to one of ordinary skill in the art to utilize the alternating solutions of Fibronectin in Tris-HCL buffer and Heparin with NHDF cells as taught by Nishiguchi et al. in one solution as taught by Li et al. with a reasonable expectation of success. An artisan would be motivated to put both components in a solution instead of alternating and utilizing a wash step as Li et al. teaches that  conventional layer-by-layer processes are hampered by time consuming operation and the use of a large amount of solvent (p. 6879, 1st paragraph). Furthermore, Shim et al. reiterates that the utilization of the washing/rinsing step in typical LbL fabrication generates large amounts of waste and further teaches that it is a deterrent for both practical applications, especially as a technical for nanomaterial production (p. 3266). 
Regarding claims 3, 5 and 6, Nishiguchi et al. teaches in the process that after the mixing of the cells in buffers, ECM, and Heparin, the cells are centrifuged, then pipetted and washed, exchanging solutions and thereby removing a liquid portion (p. 314). The cell aggregate was resuspended and dispersed (Figure 1, p. 314). The cell aggregates were centrifuged and were collected by gentle pipetting (i.e. precipitated) and put on a cell culture insert (i.e. forming cell aggregates on a substrate) (p. 314).
Regarding claim 4, Nishiguchi et al. teaches that the aggregates were highly viscous and displayed gel-like morphologies (p. 314, Figure 1).
Regarding claim 7, Nishiguchi et al. teaches that the precipitate is in a layer after the centrifugation (Figure 1b).
Regarding claim 8, Nishiguchi et al. teaches that heparin (i.e. glycosaminoglycan) is utilized in their method while mixing cells (Abstract, Figure 1, p. 314).
Regarding claim 9, Nishiguchi et al. teaches fibronectin as a component while mixing the cells to form their cell aggregates (Abstract, p. 314).
Regarding claim 10, Nishiguchi et al. teaches Tris-HCL buffer solution as the solution the cells are washed in as well as mixed with (p. 314).
Regarding claims 11-13, Nishiguchi et al. teaches 0.2 mg/mL of fibronectin and Heparin which is interpreted as a 1:1 mixture ratio of polymeric electrolyte to extracellular matrix component and thus 1.0 mg/mL has been used for each component in the mixture (p. 314). 
Regarding claims 14 and 15, Nishiguchi et al. teaches that in the method both human dermal fibroblasts and L929 mouse fibroblasts (i.e. a plurality of kinds of cells) (p. 314).
Regarding claim 16 and 17, Nishiguchi et al. teaches that the 3D tissue obtained has approximately 25 layers which are 130 micrometers in thickness (p. 316).
Regarding claim 18, Nishiguchi et al. teaches 3D tissues wherein 5the three-dimensional cell tissue cells per area of 100 m in a thickness direction and of 50 micrometers in a width direction is less than 70 cells (Figure 2 and Figure 4).
Regarding claim 21, Nishiguchi et al. teaches has cellular networks (i.e. vasculature) (Figure 2, p. 315).
Regarding claims 22, as the kit only recites a polymeric electrolyte, catoionic substance and extracellular matrix component to carry out the method of claim 1 which has been rejected as obvious, Nishiguchi et al. utilizes a polymeric electrolyte, cationic substance and extracellular matrix component in a method of producing 3D cell tissue and therefore would implicitly have the claimed kit. 
Regarding claims 24, 26, and 27, Nishiguchi et al. teaches a three dimensional tissue structure comprising a cell, fibronectin and heparin wherein 5the three-dimensional cell tissue cells per area of 100 m in a thickness direction and of 50 micrometers in a width direction is less than 70 cells (p. 314-315, Figure 2, Figure 4). Regarding the limitation of 150 micrometer or greater thickness, Nishiguchi states that there are approximately 25 layers with 130 nm thickness, it would be obvious that by increasing the layers and culture time, one could arrive at 150 nm thickness or greater. Furthermore, Figure 4, shows nanofilms at approximately 150 nm as extrapolated by the scale bar. Additionally, the same method steps yield the same results and as claim 1 is obvious and addresses each method step, it would be obvious that the resulting tissue structure would have the same characteristics and dimension as those claimed in the product claim. 
Therefore the invention would have been obvious at the time of the effective filing date.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. (supra) in view of Li et al. (supra) and Shim et al. (supra) as applied to claims 1, 3-18, 21, 22, 24, 26 and 27 above and in further view of Nakamura et al. (2014. J Periodont Res 49: 363- 370)
As discussed in the above, the combined references of Nishiguchi et al., Li et al. and Shim et al.  teach a process for creating 3D tissue structures via layer-by-layer nanofilms for the purpose of microtissue fabrication for regenerative medicine (Abstract, p.312). NHDF cells are mixed with a Tris-HCL buffer (i.e. cationic substance), Fibronectin (i.e. ECM component), and Heparin (i.e. polymeric electrolyte) in the same solution before the cells are centrifuged to form cell aggregates (Abstract, Figure 1, p. 314). The aggregates are gathered by gentle pipetting after centrifugation and seeded into a cell culture insert as an aggregate to be incubated and cultured in DMEM and FBS to obtain a 3D cell tissue (p. 314).
However, regarding claim 19, these references do not teach culturing in the presence of a ROCK inhibitor.
Nakamura et al. examined a Rock inhibitor’s, Y-27632, effects on the detachment of MSC cell sheets during multilayer growth, and the differentiation potential of the cells contained in the sheets (Abstract).  Y-27632 is known as a highly selective ROCK inhibitor, releases cell contractions, and maintains the pluripotency of stem cells (Abstract, p. 364). Contractile force detaches cell sheets from the conventional tissue culture dishes and the detachment of cell sheets decreases their metabolic activity and the growth of cells in the sheets goes into arrest. (p. 364). MSCs were seeded on human plasma fibronectin coated well tissue culture plates at 5 x 103 cells/cm2 and allowed to grow to confluence in MEM containing FBS and antibiotics with or without the Rock inhibitor to examine the effects (p. 364). 
It would have been obvious to culture the cell sheets of Nishiguchi et al., Li et al. and Shim et al. in the presence of a Rock inhibitor such as Y-27632 as taught by Nakamura et al. with a reasonable expectation of success. An artisan would be motivated to do so as Y-27632 inhibits the contractile forces which detach cell sheets from tissue culture dishes and shrink the sheets resulting in a decrease in metabolic activity and thus maintains cell growth (Nakamura et al. p. 364, 369). 
Therefore the invention would have been obvious at the time of the effective filing date.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. (supra) in view of Li et al. (supra) and Shim et al. (supra) as applied to claims 1, 3-18, 21, 22, 24, 26 and 27 above and in further view of Ren et al. (2014. BioMed Research International, vol. 2014, Article ID 301279, 1-10).
As discussed in the above, the combined references of Nishiguchi et al., Li et al. and Shim et al.  teach a process for creating 3D tissue structures via layer-by-layer nanofilms for the purpose of microtissue fabrication for regenerative medicine (Abstract, p.312). NHDF cells are mixed with a Tris-HCL buffer (i.e. cationic substance), Fibronectin (i.e. ECM component), and Heparin (i.e. polymeric electrolyte) in the same solution before the cells are centrifuged to form cell aggregates (Abstract, Figure 1, p. 314). The aggregates are gathered by gentle pipetting after centrifugation and seeded into a cell culture insert as an aggregate to be incubated and cultured in DMEM and FBS to obtain a 3D cell tissue (p. 314).
However, these references do not teach that there is a plurality of kinds of cells contained within the 3D tissue. 
Ren et al. teaches engineering 3D pre-vascularized constructs in the form of 3D cell sheets utilizing hMSCs and HUVECs (human umbilical vein endothelial cells) as cell sources (Abstract). The cell sheets were cultured by first forming hMSC sheets and then seeding the HUVECs on the sheets in order to create the modified HUVEC/hMSC sheets (Figure 1). The constructs were formed by folding the sheets 3 times to form 8 layers which were approximately 8mm x 8mm (p. 2). These constructs were layered on top of one another to increase thickness and implanted in a mouse in order to observe the vascularization of the cell sheets for tissue regeneration (p. 3, 7). 
It would have been obvious to modify the method of fabricating 3D tissue constructs containing fibroblasts as taught Nishiguchi et al., Li et al., and Shim et al. with two kinds (i.e. a plurality of kinds) of cell types such as hMSCs and HUVECs as taught by Ren et al. with a reasonable expectation of success. An artisan would have been motivated to utilize a plurality of cell types such as MSCs and HUVECs result in cell sheets with rapid vascularization and tissue differentiation. (Ren et al., p. 7) Cell sheets with two cell types rather than just MSCs were shown to have improved vascularization (Figure 4).
Therefore the invention as a whole would have been obvious at the time of the effective filing date.


Response to Arguments
Applicant's arguments filed 04/20/22 have been fully considered and in light of the amendments made the previous 102 rejection has been withdrawn and the previous 103 rejection has been modified along with a new 103 rejection based on the references of Nishiguchi, Li and Shim.
Applicant argues that Nishiguchi separately uses the solutions and components with washing steps rather than together in a mixture.
Examiner has modified the 102 reference of Nishiguichi to be a 103 rejection of Nishiguchi, Li and Shim in which Li and Shim provide motivation to improve the layer-by-layer method Nishiguchi employs by eliminating the wash step and disclosing a method wherein layer-by-layer components which were previously separate are mixed together.
Applicant argues that Nishiguchi does not teach the claimed product and its dimensions. Specifically, applicant argues that Nishiguchi teaches that the number of cells per area of 100 micrometers in a thickness direction and of 50 in a width direction is 96 which is greater than 70. 
Examiner points to Figure 2b. The calculations provided by Applicant suppose that the cells are uniformly dispersed with not a lot of distance between them thereby making a more packed area per 100 micrometers, however, as shown in Figure 2b, the cells are not uniformly distributed and have large gabs between them at certain points wherein the cells per 100 micrometers area would be less than 70. Additionally, as Claim 24 is made by the method of Claim 1, it would be obvious that the same method steps would yield the same results. Therefore as each step of the method is made obvious, the resulting product would be that of the product of Claim 24.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632